Citation Nr: 1115208	
Decision Date: 04/19/11    Archive Date: 05/04/11

DOCKET NO.  07-21 938	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss disability.

2.  Entitlement to an initial compensable evaluation for right 4th metacarpal fracture.

3.  Entitlement to an initial evaluation in excess of 10 percent for bilateral tinnitus.

4.  Entitlement to an initial evaluation in excess of 30 percent for migraine headaches.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

C. M. Powell, Counsel
INTRODUCTION

The Veteran had active service from July 2001 to July 2005.

These matters come to the Board of Veterans' Appeals (Board) on appeal from a March 2006 rating decision of the St. Louis, Missouri Regional Office (RO) of the Department of Veterans Affairs (VA) that, in pertinent part, denied entitlement to service connection for bilateral hearing loss disability.  The same rating decision also granted service connection for tinnitus and assigned a 10 percent evaluation, effective July 30, 2005; granted service connection for migraine headaches and assigned a noncompensable evaluation, effective July 30, 2005; and granted service connection for a right 4th metacarpal fracture and assigned a noncompensable evaluation, effective July 30, 2005.  

During the pendency of this appeal, the Veteran's claims file was transferred to the jurisdiction of the Chicago, Illinois RO, which has certified the case for appellate review.

In a February 2010 rating decision, the Chicago, Illinois RO increased the evaluation for the Veteran's migraine headaches disability to 30 percent disabling, effective July 30, 2005.  As the claimant will generally be presumed to be seeking the maximum benefit allowed by law and regulation, the claim remains in controversy since less than the maximum benefit available was awarded.  See AB v. Brown, 6 Vet. App. 35 (1993).

The issue of entitlement to service connection for left ear hearing loss disability is addressed in the REMAND portion of the decision below and is REMANDED to the Department of Veterans Affairs Regional Office.



FINDINGS OF FACT

1.  The Veteran does not currently have a diagnosis of right ear hearing loss as defined by VA regulations. 

2.  The Veteran's service-connected (bilateral) tinnitus is assigned a 10 percent rating, the maximum rating authorized under Diagnostic Code 6260

3.  The Veteran's right 4th metacarpal disability is not manifested by functional loss equivalent to amputation of that digit; it does not affect the functioning of the other fingers of the right hand, and does not interfere with the overall function of the right hand. 

4.  Throughout the rating period on appeal, the Veteran's migraine headaches are manifested by frequent, chronic, prostrating attacks that are accompanied by photophobia, phonophobia, nausea, vomiting, and spots in front of his eyes, which do not fully respond to medication.


CONCLUSIONS OF LAW

1.   Right ear hearing loss disability was not incurred in, or aggravated by, active service, and may not be presumed to have been so incurred or aggravated.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2010).

2.  There is no legal basis for the assignment of an evaluation in excess of 10 percent for bilateral tinnitus.  38 U.S.C.A. §1155 (West 2002); 38 C.F.R. §§ 3.321, 4.87, Diagnostic Code 6260 (as in effect prior to, and from, June 13, 2003); Smith v. Nicholson, 451 F.3d. 1344 (Fed. Cir. 2006).

3.  The criteria for an initial compensable rating for right 4th metacarpal fracture are not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.321 4.71, Diagnostic Code (DC) 5230 (2010).

4.  The criteria for an initial evaluation of 50 percent, but no higher, for migraine headaches have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §, 4.124a, Diagnostic Code 8100 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the Veteran's claims folder.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence submitted by the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the veteran). 

VCAA

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2010). 

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2010); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; (3) that the claimant is expected to provide; and (4) must ask the claimant to provide any evidence in her or his possession that pertains to the claim in accordance with 38 C.F.R. § 3.159(b)(1).  VCAA notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

On March 3, 2006, the United States Court of Appeals for Veterans Claims (Court) issued its decision in the consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  The Court in Dingess/Hartman holds that the VCAA notice requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a "service connection" claim.  As previously defined by the courts, those five elements include:  (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  Upon receipt of an application for "service connection," therefore, the Department of Veterans Affairs (VA) is required to review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating or is necessary to substantiate the elements of the claim as reasonably contemplated by the application.  This includes notice that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Because the Court's decision is premised on the five elements of a service connection claim, it is the consensus opinion within the VA that the analysis employed can be analogously applied to any matter that involves any one of the five elements of a "service connection" claim, to include an increased rating claim.  

In the present case, with respect to the Veteran's claims for increased initial evaluations for tinnitus, migraine headaches, and right fourth metacarpal fracture, the March 2006 rating decision granted the Veteran's claims of entitlement to service connection for such disabilities, and such claims are now substantiated.  As such, his filing of a notice of disagreement as to the initial rating assigned does not trigger additional notice obligations under 38 U.S.C.A. § 5103(a).  Rather, the Veteran's appeal as to the initial rating assignment here triggers VA's statutory duties under 38 U.S.C.A. §§  5104 and 7105, as well as regulatory duties under 38 C.F.R. § 3.103.  As a consequence, VA is only required to advise the Veteran of what is necessary to obtain the maximum benefit allowed by the evidence and the law.  In this regard, a May 2007 Statement of the Case, under the heading "Pertinent Laws; Regulations; Rating Schedule Provisions," set forth the relevant diagnostic codes (DC) for evaluating tinnitus, migraines, and ring finger disabilities, and included a description of the rating formulas under those diagnostic codes.  In addition, an April 2007 letter, in compliance with Dingess, informed the Veteran of how a disability rating is determined for service-connected disabilities and the basis for determining an effective date.  Thus the appellant has been informed of what was needed to achieve higher schedular ratings.  Therefore, the Board finds that the appellant has been informed of what was necessary to achieve a higher evaluation for his service-connected disabilities.

With respect to the Veteran's claim for service connection for right ear hearing loss disability, VA issued letters to the Veteran in September 2005 and April 2007 that informed him of what evidence was required to substantiate the claim and of his and VA's respective duties for obtaining evidence, requested that he provide any evidence in his possession that pertains to his claim, and provided him with notice of the type of evidence necessary to establish a disability rating or effective date in the event of award of the benefit sought. 

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the U.S. Court of Appeals for Veterans Claims held, in part, that a VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim for VA benefits.  In the present case, complete VCAA notification was not achieved until after the initial AOJ adjudication of the claim.  Nevertheless, the Court in Pelegrini noted that such requirement did not render a rating decision promulgated prior to providing the veteran full VCAA notice void ab initio, which in turn would nullify the notice of disagreement and substantive appeal filed by the veteran.  In other words, Pelegrini specifically noted that there was no requirement that the entire rating process be reinitiated from the very beginning.  Rather, the claimant should be provided VCAA notice and an appropriate amount of time to respond and proper subsequent VA process.

Here, the Board finds that any defect with respect to the timing of any VCAA notice letters was harmless error.  Although complete notice was not provided to the appellant until after the initial adjudication, the case was readjudicated thereafter, and the appellant has not been prejudiced thereby.  The content of the notice provided to the appellant fully complied with the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) regarding VA's duty to notify.  Not only has the appellant been provided with every opportunity to submit evidence and argument in support of his claim and to respond to VA notices, but the actions taken by VA have essentially cured the error in the timing of notice.  Further, the Board finds that the purpose behind the notice requirement has been satisfied because the appellant has been afforded a meaningful opportunity to participate effectively in the processing of his claim.  For these reasons, it is not prejudicial to the appellant for the Board to proceed to finally decide this appeal.  

With regard to the duty to assist, the claims file contains the Veteran's service treatment records, VA treatment records, and VA examination reports.  Additionally, the claims file contains the Veteran's statements in support of his claims.  The Board has carefully reviewed such statements and concludes that he has not identified further evidence not already of record.  The Board has also perused the medical records for references to additional treatment reports not of record, but has found nothing to suggest that there is any outstanding evidence with respect to the Veteran's claims.  

VA examinations and opinions with respect to the issues on appeal were obtained.  38 C.F.R. § 3.159(c) (4).  To that end, when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that the VA examinations and opinions obtained in this case are more than adequate, as they are based on detailed and thorough physical examinations, and information pertinent to the rating criteria was solicited by the VA examiner.  The examiners also provided well-supported rationales for their opinions.  Nieves-Rodriguez v. Peake, 22 Vet App 295 (2008).   Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination and opinion with respect to the issues on appeal has been met.  38 C.F.R. § 3.159(c) (4).  

Thus, based on the foregoing, the Board finds that all relevant facts have been properly and sufficiently developed in this appeal and no further development is required to comply with the duty to assist the veteran in developing the facts pertinent to his claims.  Essentially, all available evidence that could substantiate the claims has been obtained

Legal Criteria and Analysis

1.  Service Connection

Service connection means that the facts establish that a particular injury or disease resulting in disability was incurred in the line of duty in the active military service or, if pre-existing such service, was aggravated during service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  This may be shown by affirmative evidence showing inception or aggravation during service or through statutory presumptions.  Id.  When a disease is first diagnosed after service, service connection can still be granted for that condition if the evidence shows it was incurred in service.  38 C.F.R. § 3.303(d).  

Service connection may be established for a current disability on the basis of a presumption under the law that certain chronic diseases manifesting themselves to a certain degree within a certain time after service must have had their onset in service.  38 U.S.C.A. §§ 1112, 1113 and 1137; 38 C.F.R. §§ 3.303, 3.304, 3.307 and 3.309(a).  Service connection for hearing loss may be established based on a legal "presumption" by showing that either manifested itself to a degree of 10 percent or more within one year from the date of separation from service. 38 C.F.R. §§ 3.307, 3.309(a).  Here, no legal presumption is applicable because, as will be explained more thoroughly below, the Veteran does not currently have a diagnosis of right ear hearing loss for VA purposes. 

In the absence of a presumption, in order to prevail on the issue of service connection the evidence must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).

Present disability resulting from disease or injury in service is required to establish entitlement to service connection.  Degmetich v. Brown, 104 F. 3d 1328 (Fed. Cir. 1997).  To establish service connection for a disability, there must be competent evidence of a current disability (medical diagnosis), of incurrence or aggravation of a disease or injury in service (lay or medical evidence), and of a nexus between the in-service injury or disease and the current disability (medical evidence).  Caluza v. Brown, 7 Vet. App. 498, 507 (1995).  Regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2010).

In Robinson v. Shinseki, 312 Fed. App. 336 (2009), the Court held that, in some cases, lay evidence will be competent and credible evidence of etiology.  Whether lay evidence is competent in a particular case is a question of fact to be decided by the Board in the first instance.  The Court set forth a two-step analysis to evaluate the competency of lay evidence.  First, Board must first determine whether the disability is the type of injury for which lay evidence is competent evidence. If so, the Board must weigh that evidence against the other evidence of record-including, if the Board so chooses, the fact that the Veteran has not provided any in-service record documenting his claimed injury -to determine whether to grant service connection.  The Board observes that this Federal Circuit decision is nonprecedential.  However, see Bethea v. Derwinski, 2 Vet. App. 252, 254 (1992) [a non-precedential Court decision may be cited "for any persuasiveness or reasoning it contains"].  The Board believes that if Bethea applies to the utility of Court decisions, it surely applies to the utility of a decision of a superior tribunal, the Federal Circuit. 557 F.3d 1355 (Fed. Cir. 2009).

Where a veteran served continuously for 90 days or more during a period of war, or during peacetime service after December 31, 1946 and sensorineural hearing loss becomes manifest to a degree of 10 percent or more within one year from the date of termination of such service, such disease shall be presumed to have been incurred in, or aggravated by, such service, even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2010).  

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2010).

For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies of 500, 1,000, 2,000, 3,000 and 4,000 Hertz is 40 decibels or greater; or when the thresholds for at least three of these frequencies are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent. 38 C.F.R. § 3.385 (2010).

The Veteran asserts that service connection is warranted for right ear hearing loss disability.  The first element of a claim for service connection is that there must be evidence of a current disability.

In this regard, a December 2005 VA audiological examination report shows the following pure tone thresholds, in decibels, for the Veteran's right ear:



HERTZ


500
1000
2000
3000
4000
20
15
15
15
15

The speech recognition score using the Maryland CNC word list was 98 percent in the right ear. The examiner indicated that comprehensive audiometry indicated hearing within normal limits bilaterally.  His diagnosis was also that the Veteran's hearing was within normal limits.

A January 2010 VA audiological examination report shows the following pure tone thresholds, in decibels, for the Veteran's right ear:



HERTZ


500
1000
2000
3000
4000
20
10
0
5
5

The speech recognition score using the Maryland CNC word list was 100 percent in the right ear.  The examiner indicated that pure-tone test results indicated normal sensitivity at all test frequencies bilaterally (250-8000Hz) and that word recognition was excellent in the right ear.  A September 2005 VA audiology consult records also shows that the Veteran had normal hearing.

In weighing the clinical evidence of record, to include both the December 2005 and the January 2010 examination reports, the Board finds that the preponderance of the evidence is against a finding that the Veteran has right ear hearing loss disability for VA purposes.  

The Board acknowledges the Veteran assertions that he has current right ear hearing loss disability that is related to service.  However, he is not competent to provide an opinion requiring medical knowledge, such as a question of medical diagnosis.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  He is competent to give evidence about what he experiences; for example, he is competent to report that he experiences hearing loss.  See, e.g., Layno v. Brown, 6 Vet. App. 465 (1994).  Competency, however, must be distinguished from weight and credibility, which are factual determinations going to the probative value of the evidence.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997).  In this case, objective clinical evidence of record contradicts the lay assertions regarding current right ear hearing loss disability as evidenced by the December 2005 and January 2010 VA audiological examination reports.  As such, the Board finds the Veteran's lay assertions in this regard to be less than credible.  Therefore, the Board finds that the negative evidence of record is of greater probative value than the statements of the Veteran and, thus, will be given more probative weight. 

Consequently, the Board finds that the competent objective evidence of record fails to establish that the Veteran has current right ear hearing loss disability as a result of his service for which service connection may be established.  Support for this conclusion is found in Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992) where the Court found that Congress specifically limits entitlement for service-connected disease or injury to cases where such incidents have resulted in a disability and in the absence of proof of a present disability there can be no valid claim.  The Board has considered the doctrine of giving the benefit of the doubt to the Veteran, under 38 U.S.C.A. § 5107 (West 2002), and 38 C.F.R. § 3.102 (2010), but does not find that the evidence is of such approximate balance as to warrant its application.  Accordingly, the Board finds that the preponderance of the evidence is against the Veteran's claim for service connection for current right ear hearing loss disability and the claim must be denied.
2.  Increased Evaluation

Disability evaluations are determined by the application of a schedule of ratings, which is based on average impairment of earning capacity. Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. Part 4 (2010).

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability more closely approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned. 38 C.F.R. § 4.7 (2010).

When, after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding the degree of disability, such doubt will be resolved in favor of the claimant.  38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. §§ 3.102, 4.3 (2010).

In determining the level of impairment, the disability must be considered in the context of the whole recorded history. 38 C.F.R. § 4.2, 4.41 (2010).  An evaluation of the level of disability present also includes consideration of the functional impairment of the appellant's ability to engage in ordinary activities, including employment.  38 C.F.R. § 4.10 (2010).

Whether an increased rating claim stems from a grant of service connection and assignment of initial ratings (as here) or from a separate claim for an increased rating, where the evidence contains factual findings that show a change in the severity of symptoms during the course of the rating period on appeal, assignment of staged ratings would be permissible.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  In this case, as will be discussed more thoroughly below, staged ratings are not warranted here for any of the claims on appeal because the Veteran's manifestations of his disabilities were consistent throughout the appellate time frame.

In determining the disability evaluation, VA has a duty to acknowledge and consider all regulations that are potentially applicable based upon the assertions and issues raised in the record and to explain the reasons and bases for its conclusion. Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

Ratings shall be based as far as practicable, upon the average impairments of earning capacity with the additional proviso that the Secretary shall from time to time readjust this schedule of ratings in accordance with experience.  To accord justice, therefore, to the exceptional case where the schedular evaluations are found to be inadequate, an extra- schedular evaluation commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities may be assigned where the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards.  38 C.F.R. § 3.321(b)(1)(2010).

When all of the evidence is assembled, VA is then responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When, after consideration of all of the evidence and material of record in an appropriate case before VA, there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; Alemany v. Brown, 9 Vet. App. 518, 519 (1996).

A.  Tinnitus

The Veteran requests an evaluation in excess of 10 percent for tinnitus, specifically a 10 percent evaluation for each ear.  At the outset, the Board observes that service connection for the disability at issue has been established effective from July 30, 2005.  

Tinnitus is evaluated under 38 C.F.R. § 4.87, Diagnostic Code 6260 (2010).  This diagnostic code was revised effective June 13, 2003.  The revisions were intended to codify VA's longstanding practice of assigning a single 10 percent evaluation for recurrent tinnitus, whether the sound is perceived as being in one ear or both ears, or in the head.  See Schedule for Rating Disabilities: Evaluation of Tinnitus, 68 Fed. Reg. 25,822 (May 14, 2003).

This diagnostic code has not changed and continues to stipulate that only a single evaluation for recurrent tinnitus will be assigned-whether the sound is perceived in one ear, both ears, or in the head. 38 C.F.R. § 4.87, DC 6260, Note 2 (2010); Smith v. Nicholson, 451 F.3d 1344 (Fed. Cir. 2006) (affirming VA's longstanding interpretation of DC 6260 as authorizing only a single 10 percent rating for tinnitus, whether perceived as unilateral or bilateral).  

The Veteran's service-connected tinnitus has been assigned the maximum schedular rating available for tinnitus throughout the rating period on appeal.  38 C.F.R. §4.87, Diagnostic Code 6260.  As there is no legal basis upon which to award separate schedular evaluations for tinnitus in each ear, the Veteran's appeal must be denied.  Sabonis v. Brown, 6 Vet. App. 426 (1994).  

B.  Right 4th Metacarpal Fracture

The Veteran asserts that a higher evaluation is warranted for his service-connected right 4th metacarpal fracture.  At the outset, the Board observes that service connection for the disability at issue has been established effective from July 30, 2005.  

With regard to musculoskeletal disabilities, the intent of the Rating Schedule is to recognize actually painful, unstable or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59.

Rating factors for a disability of the musculoskeletal system include functional loss due to pain supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion, weakened movement, excess fatigability, swelling and pain on movement.  38 C.F.R. §§ 4.40, 4.45; DeLuca v. Brown, 8 Vet. App. 202, 206-07 (1995).  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.

Handedness for the purpose of a dominant rating will be determined by the evidence of record, or by testing on VA examination.  Only one hand shall be considered dominant.  The injured hand, or the most severely injured hand, of an ambidextrous individual will be considered the dominant hand for rating purposes. 38 C.F.R. § 4.69 (2010).

Ankylosis is defined as immobility and consolidation of a joint due to disease, injury or surgical procedures.  See Shipwash v. Brown, 8 Vet. App. 218, 221 (1995). A disability is to be evaluated as unfavorable ankylosis, if both the MP and the PIP joints of a digit are ankylosed; or if only the MP or the PIP joint is ankylosed and there is a gap of more than two inches (5.1cm) between the fingertips and the proximal transverse crease of the palm (palm crease), with fingers flexed to the extent possible.  Whereas, a disability is to be evaluated as favorable ankylosis, if only the MP or the PIP joint is ankylosed, and there is a gap of two inches (5.1cm) or less between the fingertips and the palm crease.  38 C.F.R. § 4.71a, Diagnostic Codes 5216-5230, Note 3.

Favorable ankylosis, two digits of one hand: A 10 percent rating is warranted-for favorable ankylosis of the long and ring, long and little, or ring and little fingers for either the major or minor hand.  A 20 percent rating is warranted for favorable ankylosis of the index and long, index and ring, or index and little fingers for either the major or minor hand.  38 C.F.R. § 4.71a, DC 5223 (2010).

Limitation of motion of the thumb: A 20 percent rating is warranted-for the major or minor arm-with a gap of more than two inches (5.1 cm.) between the thumb pad and the fingers, with the thumb attempting to oppose the fingers. A 10 percent rating is warranted-for the major or minor hand-with a gap of one to two inches (2.5 to 5.1 cm.) between the thumb pad and the fingers, with the thumb attempting to oppose the fingers.  A noncompensable rating is warranted-for the major or minor hand-with a gap of less than one inch (2.5 cm.) between the thumb pad and the fingers, with the thumb attempting to oppose the fingers.  38 C.F.R. § 4.71a, Diagnostic Code 5228 (2010).

Limitation of motion of the index or long finger: A 10 percent rating is warranted-for the major or minor hand-with a gap of one inch (2.5 cm.) or more between the fingertip and the proximal transverse crease of the palm, with the finger flexed to the extent possible, or; with extension limited by more than 30 degrees. A noncompensable rating is warranted- for the major or minor hand-with a gap of less than one inch (2.5 cm.) between the fingertip and the proximal transverse crease of the palm, with the finger flexed to the extent possible, and; extension is limited by no more than 30 degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5229 (2010).

Limitation of motion of the ring or little finger: A noncompensable rating is warranted for any limitation of motion.  38 C.F.R. § 4.71a, Diagnostic Code 5230 (2010).

The Veteran's disability is currently rated as noncompensable under 38 C.F.R. § 4.71a, DC 5230, which pertains to limitation of motion of the ring or little finger.  The evidence of record establishes that he is right-hand dominant.  As such, the criteria for a non-dominant (minor) extremity apply.  38 C.F.R. § 4.69.  Under this code, any limitation of motion of the ring finger will be assigned a 0 percent or noncompensable evaluation. 38 C.F.R. § 4.71a, DC 5230 (2010).  This is the maximum rating allowable.  The note that precedes DC 5230 states that it should also be considered whether evaluation as amputation is warranted and whether an additional evaluation is warranted for resulting limitation of motion of other digits or interference with overall function of the hand.

The evidence of record includes a December 2005 VA examination report.  On physical examination, the examiner noted that there was a palpable small angulation over the right fourth metacarpal bone, which was mildly tender with a firm palpation.  The examiner's impression was that there was a history of a right hand fracture, now with residual pain and tenderness of the right fourth metacarpal bone.  

A January 2010 VA examination report shows that the Veteran reported that he had full range of motion in his hand and just had some dull, achy pain at times.  He had not had any hospitalizations or surgeries.   He did not use any treatment for his fracture.  He believed that he had a decreased grip in his right hand, but denied any effects on his daily living.  He indicated that he sometimes had difficulties at work due to pain in that hand, but was able to complete his jobs.  He had not missed any work because of his hand.  He did not have any flare-ups affecting his hand, thumb, or fingers.  

On physical examination, the examiner wrote that all of the Veteran's fingers were normal, he did not have any amputations, and there was no ankylosis.  When examining the Veteran's fingers, the examiner indicated that the Veteran had hyperextension of all the fingers.  His ring finger hyperextension was 0 to 30 degrees and all of his right hand fingers have flexion to 90 degrees.  After three repetitions, the Veteran did not have any limitation of range of motion or function.  There was no ankylosis.  Metacarpophalangeal flexion was 0 to 30 degrees, proximal interphalangeal joint flexion was 30 degrees.  There was no limitation of motion of any single or multiple fingers of the hand.  The metacarpophalangeal joint was 0 to 90 degrees of flexion, proximal interphalangeal joint was 0 to 100 degrees of flexion, distal interphalangeal joint was 0 to 80 degrees of flexion for all fingers.  There was no limitation of motion due to pain or loss of function or loss of range of motion and no loss of range of motion after repetition due to pain, fatigue, weakness or incoordination.  

Overall, the 2010 examiner stated that the evaluation of the Veteran's hand as a unit was completely within normal limits.  The Veteran did not have any gaps when he was able to approximate or touch the tip of his thumb to all of his fingers.  He was able to touch the tips of his fingers to the proximal transverse crease of the palm.  He was able to oppose and touch all the fingers to the thumb pad.  He had good strength for pushing, pulling, and twisting.  He had good dexterity for twisting, probing, writing, touching, and expression.  He did not have any decreased range of motion or flexion deformity that interferes with the function of the other fingers.  The examiner specifically stated that the Veteran had good range of motion of all of his joints, visual inspection was normal, there was no gross deformity or abnormality, he had full use of his hand, good sensation, good grip strength, and that everything was normal on physical examination.

Based on the aforementioned clinical evidence, the Board finds that the Veteran's right ring finger symptomatology more nearly approximates the criteria for a noncompensable evaluation and that a compensable evaluation is not warranted.  In this regard, there is no objective indication that the Veteran has sought or received any regular treatment for his right ring finger disability.  Moreover, the January 2010 VA examination report shows that the Veteran's right ring finger had full range of motion and there was no ankylosis, amputations, or limitations of function.  There were no gross abnormalities or deformities, he had full use of his hand, and he good sensation and grip strength.  There is also no indication that the right ring finger affects the other digits of the right hand or that it interferes with the overall function of the right hand itself.

The Board notes that the record shows that the Veteran experiences some degree of pain and tenderness as a result of his right ring finger fracture.  However, DC 5230 would not provide for a compensable rating for functional loss since the maximum allowable rating under this code is 0 percent.  See Johnston v. Brown, 10 Vet. App. 80, 84-85 (1997).  Accordingly, there is no basis to assign a compensable rating for right 4th metacarpal fracture.  38 C.F.R. § 4.71a, DC 5230.

The Board also finds that no other diagnostic code would afford the Veteran a compensable disability evaluation.  Under DC 5227, unfavorable or favorable ankylosis of the ring finger of the major or minor hand warrants a noncompensable rating.  However, because the evidence of record does not demonstrate that the Veteran has ankylosis, this diagnostic code does not apply.  Additionally, because the evidence does not show that the Veteran's right ring finger has been amputated or experiences functional loss comparable to amputation, DC 5155, pertaining to ring finger amputation, is not applicable.  

The Board has considered the Veteran's contentions regarding his symptoms. However, as the objective evidence does not otherwise substantiate his subjective complaints, his assertions alone do not suffice to assign any other higher or separate rating for his service-connected right little finger disability.

In conclusion, for all of the foregoing reasons, the Board finds the Veteran's disability picture with respect to his service-connected right 4th metacarpal fracture more nearly approximates the currently assigned noncompensable evaluation and that the preponderance of the evidence is against the Veteran's claim for a compensable evaluation at this time.  Additionally, based upon the guidance of the Court in Hart v. Mansfield, 21 Vet. App. 505 (2007), the Board has also considered whether a staged rating is appropriate.  However, because the Veteran's right 4th metacarpal fracture symptomatology has not been shown to have other than remained constant (at a noncompensable level) throughout the rating period on appeal, a staged rating is not warranted.   Accordingly, the Veteran's claim for an increased evaluation for his service-connected right 4th metacarpal fracture must be denied. 

The Board has been mindful of the "benefit-of-the-doubt" rule, but, in this case, there is not such an approximate balance of the positive evidence and the negative evidence to permit a favorable determination. Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

C.  Migraine Headaches

The Veteran asserts that a higher evaluation is warranted for his service-connected migraine headaches.  At the outset, the Board observes that service connection for the disability at issue has been established effective from July 30, 2005.  

The Veteran's headaches have been assigned a 30 percent evaluation under 38 C.F.R. § 4.124a, Diagnostic Code 8100 (2009).  That Code section provides for a 30 percent evaluation where the evidence demonstrates characteristic prostrating attacks occurring on an average of once per month over the last several months.  In order to achieve the next higher, or 50 percent evaluation, the evidence must demonstrate headaches that are manifested by very frequent completely prostrating and prolonged attacks productive of severe economic inadaptability.  This is the maximum schedular rating assignable under this Diagnostic Code.

The record reflects that the Veteran has been evaluated numerous times for his headaches.  VA outpatient treatment records dated between 2005 and 2009 show that the Veteran complained of, and sought treatment for low-grade or severe headaches that occurred on a daily basis.  The headaches were described as severe and/or throbbing and were associated with photosensitivity, phonosensitivity, and nausea.  Generally, the headaches would last a couple of hours and went away after taking medication, including Zomig.

On VA examination in December 2005, the Veteran reported that his headaches occurred daily, that sleep helped, and had not had to miss any work because of them.  He got associated blurry vision, hypersensitivity, and photophobia.  He treated his migraines with Midrin, which he took about every day.

A January 2010 VA examination report shows that the Veteran indicated that his headaches lasted from two hours to four days.  They were bitemporal and radiated to the occipital region.  They had a throbbing and pounding quality to them and were associated with severe sensitivity to bright lights and loud noises.  In addition, he had spots in front of his eyes when he had the headaches and about twice a month, he vomited with the attacks.  The current frequency of a headache was about twice a week.  The best thing he could do was to lie down in a dark room when he had them.  He was currently taking Motrin for the headaches.   He had been prescribed migraine specific medications at several VA hospitals, but they had not been of any help to him.

In weighing the clinical evidence of record, the Board finds that, with resolution of doubt in the Veteran's favor, an evaluation of 50 percent for the Veteran's migraine headaches under Diagnostic Code 8100 is warranted for the rating period on appeal.  This is the maximum schedular rating assignable under this Diagnostic Code.  In this case, the record demonstrates that the Veteran experiences chronic, mild to severe, prostrating headaches that occur anywhere from daily to one to two times per month. These headaches had accompanying spots in from of the Veteran's eyes, nausea, vomiting, and severe photosensitivity and phonosensitivity and were not consistently completely resolved with medication, either prescription or over-the counter.  It is not definitively established from the record that these migraines are productive of severe economic inadaptability.  Nevertheless, the lack of evidence that the Veteran's headaches are productive of severe economic inadaptability does not preclude assignment of the next higher evaluation.  In this regard, the Board finds that the overall disability picture more nearly approximates the criteria for a 50 percent evaluation under Diagnostic Code 8100 for migraine headaches throughout the rating period on appeal.

The Board has also considered whether any other Diagnostic Codes are applicable.  However, no other diagnostic code is more appropriate for rating the Veteran's headache disability.

Extraschedular Consideration

The Board has considered whether a referral for an extra-schedular evaluation pursuant to the provisions of 38 C.F.R. § 3.321(b)(1) is warranted for any of the Veteran's service-connected disabilities.  However, the evidence does not reflect that any of the Veteran's disabilities have caused marked interference with employment (i.e., beyond that already contemplated in the assigned evaluation), or necessitated any frequent periods of hospitalization, such that application of the regular schedular standards is rendered impracticable.  Hence, referral for assignment of an extra-schedular evaluation under 38 C.F.R. § 3.321 (2010) is not warranted.


ORDER

Entitlement to service connection for right ear loss disability is denied.

Entitlement to an initial compensable evaluation for right 4th metacarpal fracture is denied

Entitlement to an initial evaluation in excess of 10 percent for bilateral tinnitus is denied.

Entitlement to an initial evaluation in excess of 50 percent, but no higher, for migraine headaches, is granted, subject to the regulations governing payment of monetary benefits.


REMAND

VA must make reasonable efforts to assist the veteran in obtaining evidence necessary to substantiate the claim for the benefit sought unless no reasonable possibility exists that such assistance would aid in substantiating the claim. 38 U.S.C.A. § 5103A(a)(West 2002); 38 C.F.R. § 3.159(c)(d) (2010). Such assistance shall include providing a medical examination or obtaining a medical opinion when such an examination or opinion is necessary to make a decision on the claim. 38 U.S.C.A. § 5103A(d)(West 2002); 38 C.F.R. § 3.159(c)(4) (2010).

The Veteran asserts that service connection is warranted for left ear hearing loss disability.  His August 2000 enlistment examination shows that he had the following pure tone thresholds, in decibels, on the left ear:



HERTZ


500
1000
2000
3000
4000
30
10
0
0
0

The Board notes that the 30 decibel auditory threshold on the left at the 500 Hz level constitutes impaired hearing.  Normal hearing is from 0 to 20 decibels, and higher levels indicate some degree of hearing loss. Hensley v. Brown, 5 Vet. App. 157 (1993).   As such, the Board noted that the presumption of soundness on enlistment as to left ear hearing ability does not attach, and service connection may be considered only on the basis of aggravation of left ear hearing loss in service. 

The Veteran's service treatment records show that the Veteran, whose military occupational specialty was that of an amphibious assault vehicle crewman, complained of being exposed to loud noises and experiencing hearing loss.  Such records also show that the Veteran had left ear impaired hearing and/or hearing loss disability for VA purposes during service.  See 38 C.F.R. § 3.385 (2010) (For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies of 500, 1,000, 2,000, 3,000 and 4,000 Hertz is 40 decibels or greater.)  Indeed, an August 2001 Hearing Conservation Data Form shows the following pure tone thresholds, in decibels, for the Veteran's left ear



HERTZ


500
1000
2000
3000
4000
25
10
5
0
10

A subsequent February 2005 Hearing Conservation Data Form shows the following pure tone thresholds, in decibels, for the Veteran's left ear:




HERTZ



500
1000
2000
3000
4000
Feb. 23, 2005
55
60
50
50
55
Feb. 25, 2005
40
35
25
25
30
Feb. 28, 2005
35
30
15
20
20

The record reflects that the Veteran was afforded a VA examination and opinion to determine the nature and etiology of his left ear hearing loss disability.  However, although the examiner commented on whether there was a standard threshold shift between the Veteran's in service 2000 and 2001 audiograms and his current hearing levels, the examiner failed to discuss the audiological findings reported on the February 2005 audiograms, including whether there was a clinically significant shift in left ear hearing thresholds between the Veteran's enlistment into service and his discharge from service.  The examiner also failed to provide an opinion as to whether the Veteran's pre-existing left ear impaired hearing was chronically aggravated by service, including as due to exposure to loud noises and the duties of an amphibious assault vehicle crewman, or if any increase in disability was due to the natural progression of the disease.  Therefore, the Board finds that the January 2010 VA opinion is inadequate and that a new examination and clinical opinion is necessary to ascertain the etiology of the Veteran's left ear hearing loss.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (if VA provides the appellant with an examination in a service connection claim, the examination must be adequate).    

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and request that he furnish the names, addresses, and dates of treatment of all medical providers from whom he has received treatment for left ear hearing loss since his discharge from service.  After securing the necessary authorizations for release of this information, the AOJ should seek to obtain copies of all treatment records referred to by the Veteran, not already of record.

2.  Following completion of the above, the Veteran should be afforded a VA audiological examination.  The examiner is requested to furnish an opinion concerning:

a)  Whether it is at least as likely as not (50 percent or greater) that the appellant has current left ear hearing loss disability related to his military service, to include whether the preexisting left ear hearing loss disability was aggravated by active service, including as due to exposure to loud noises and the duties of an amphibious assault vehicle crewman, and the extent of such aggravation, or whether any increase in disability is due to the natural progress of the disease. 

The examiner must consider the Court's holding in Hensley that normal hearing is from 0 to 20 decibels, and higher threshold levels indicate some degree of hearing loss.  
b)  Whether there is evidence of a clinically significant shift in left ear hearing thresholds from enlistment to discharge, and if so, an interpretation of the clinical significance of such shift. 

The rationale for all opinions expressed should be set forth.  The claims folder should be made available to the examiner in conjunction with the examination.

3.  Following completion of the above, the issue of entitlement to service connection for left ear hearing loss should be readjudicated.  If the benefit sought on appeal is not granted, the Veteran and his representative should be furnished an appropriate supplemental statement of the case and be provided an opportunity to respond.  The case should then be returned to the Board for further appellate consideration as warranted.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


____________________________________________
SHEREEN M. MARCUS
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


